DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                        ANN MARIE LIVERMAN,
                             Appellant,

                                     v.

                        DAVID A. TYREE,
               AS TRUSTEE OF THE 2148 LAND TRUST,
                            Appellee.

                               No. 4D18-510

                               [April 4, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Carol-Lisa Phillips, Judge; L.T. Case No. 17-11855 (25).

   Scott C. Gherman of Scott C. Gherman, P.A., Boca Raton, for appellant.

   Robert C. Meyer of Robert C. Meyer, P.A., Miami, for appellee.

PER CURIAM.

   Affirmed.

TAYLOR, CIKLIN and LEVINE, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.